Case 2:19-cv-06984-PSG-RAO Document 62 Filed 11/16/20 Page 1 of 2 Page ID #:714



     1

     2

     3

     4                                                                  ~     ~ .li.l

     5
                                                                Document#
  6
                                                                      ~,r~l~-~(~0
  7

  8                           UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
  9

 10 KIJNISE LOWS,on behalf of herself Case No: 2:19-cv-06984-PSG-RAO
    and all others similarly situated,
 11                                    [P   OSED ORDER GRANTING
         Plaintiff,                    JOINT STIPULATION EXTENDING
 12                                    PAGE LIMIT FOR PLAINTIFF'S
                                       MOTION FOR PRELIMINARY
 13      vs.                           APPROVAL OF CLASS AND
                                       COLLECTIVE ACTION
 14                                    SETTLEMENT
    POPCORNOPOLIS,LLC and DOES
 15 1-100, inclusive,

 16                                               Date: December 14, 2020
             Defendants.                          Time: 1:30 p.m.
 17                                               Courtroom: 6A
                                                  Judge: Hon. Philip S. Gutierrez
18
                                                  Date Action Filed: August 12, 2019
19

20

21

22

23

24

25

26

27

         [PROPOSED]ORDER GRANTING JOINT STIPULATION EXTENDING PAGE
                                                                           LIMIT FOR PLAINTIFF'S
              MOTION FOR FINAL APPROVAL OF CLASS AND COLLECTIVE ACTION SETTLE
                                                                                      MENT
                                 Kunise Lowe v. Popcornopolis, LLC, et al.
Case 2:19-cv-06984-PSG-RAO Document 62 Filed 11/16/20 Page 2 of 2 Page ID #:715
      x:19-cv-06984-PSG-RAO Document 60-1 Filed 11/13/20 Page 2 of 2 Page ID #:706



  1         Upon review ofthe Parties' Joint Stipulation Extending Page Limit for
  2    laintiffls Motion for Final Approval of Class and Collective Action Settlement, and
  3    god cause appearing therefor, the Court hereby grants the Parties' request and
  4    Mends the page limit for Plaintiff's memorandum in support of her Motion for Final
  5    .pproval to 30 pages.
  6         IT IS SO ORDERED.                         ~,
  7

  8                    ~~ w
                                            HON.PHILIP S. GUTIERREZ
  9                                         United States District Judge,
 10                                         Central District of California

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27



                                                t
         [PROPOSED]ORDER GRANTING JOINT STIPULATION EXTENDING PAGE LIMIT FOR PLAINTIFF'S
              MOTION FOR FINAL APPROVAL OF CLASS AND COLLECTIVE ACTION SETTLEMENT
                                 Kunise Lowe v. Popcornopolis, LLC, et al.
